Citation Nr: 0840345	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of boxer's fracture, right (dominant) fifth (little 
finger) metacarpal.

2.  Entitlement to service connection for lumbosacral spine 
disc disease L3 to S1 (claimed as a low back condition).

3.  Entitlement to service connection for status post left 
partial medical meniscectomy (claimed as left knee condition 
status post surgery), to include as secondary to lumbosacral 
spine disc disease L3 to S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1988.  He also served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Following certification of the issues on appeal, the veteran 
submitted several personal statements that have not yet been 
considered by the RO.  In this regard, the Board may consider 
this evidence in the first instance because the veteran has 
waived RO consideration thereof.  See 38 C.F.R. § 20.1304(c) 
(2008).


FINDINGS OF FACT

1.  The residuals of a boxer's fracture of the right little 
finger cause limitation of motion, but have not been 
manifested by ankylosis and affect only one minor joint.

2.  The veteran did not incur lumbosacral spine disc disease 
L3 to S1 on active duty and there is no evidence the 
condition was manifest within one year of separation from 
active duty.  There is also no evidence that he incurred that 
condition while on Reserve duty and no competent evidence 
linking his current low back disability with either period of 
service.  

3.  As service connection for a low back disability has not 
been established, there is no legal basis for a grant of 
service connection for a left knee condition as secondary to 
a low back disability.  


4.  The veteran did not incur a left knee disability on 
active duty.  There is also no evidence that he incurred that 
condition while on Reserve duty and no competent evidence 
linking his current left knee disability with either period 
of service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of boxer's fracture, right (dominant) fifth 
(little) finger have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5299-5227, 5299-5230 
(2008).

2.  Service connection for lumbosacral spine disc disease L3 
to S1 is not established.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.307, 3.309 (2008).

3.  Service connection for status post left partial medical 
meniscectomy is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


With respect to the veteran's service connection claims, the 
RO provided the appellant pre-adjudication notice by a letter 
dated in November 2002.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the service connection claims 
are being denied, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for increase decided herein, the 
Board notes that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case; neither the veteran nor his representative has 
alleged any prejudice. 

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 9, 2002, the date of his claim, and 
a noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher evaluation.  Although 
he was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records, 
National Guard records, assisted the veteran in obtaining 
evidence and obtained a medical opinions as to the etiology 
of the veteran's claimed low back disability and left knee 
disability.  With respect to the veteran's claim for a higher 
initial evaluation, although the veteran has expressed that 
his VA examination was inadequate, no further examination is 
necessary because there is sufficient lay and medical 
evidence of record to decide this claim.  See 38 C.F.R. 
§ 3.326.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

Although the December 2003 examiner did not indicate that the 
examination was based upon a review of the claims file, the 
Board finds it adequate for purposes of addressing the 
veteran's claims.  After reviewing the claims file, it is 
clear that this examination was based on an adequate history 
provided by the veteran, which provided a history revealed by 
the service treatment records.  Accordingly, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Evaluation of Residuals of Boxer's Fracture, Right Fifth 
Little Finger

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the rating action on appeal, the RO granted service 
connection for residuals of boxer's fracture, right 
(dominant) fifth (little finger) metacarpal and assigned a  
noncompensable disability evaluation under Diagnostic Code 
5299-5230, which provides for evaluation of limitation of 
motion of the ring or little finger.  38 C.F.R. § 4.71a.  38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  In addition to this diagnostic code, 
the Board also notes the applicability of Diagnostic Code 
5299-5227, which provides for evaluation of ankylosis of the 
ring or little finger.  38 C.F.R. § 4.71a.  No other 
diagnostic codes pertaining to evaluation of ankylosis or 
limitation of single digits of the hand are applicable 
because these two diagnostic codes address the little finger, 
the anatomical part affected by the veteran's disability.  
See Butts v. Brown, 5 Vet. App. 532 (1993).

None of the applicable rating codes provide for a compensable 
evaluation, however.  Under Diagnostic Code 5227, a 
noncompensable evaluation is warranted for unfavorable or 
favorable ankylosis of the ring finger.  Under Diagnostic 
Code 5230, a noncompensable evaluation is warranted for any 
limitation of motion of the ring finger.  38 C.F.R. § 4.71a.  

Also, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  

At VA examination in December 2003 the veteran was able to 
squeeze 105 pounds on the dynamometer with his dominant right 
hand.  No limitation of motion or ankylosis of the right 
little finger was noted.  

Of record is a November 2004 Decision Review Officer (DRO) 
conference report.  At the time of this conference, the 
veteran described and illustrated the residual symptoms of 
his right little finger fracture.  He stated that he could 
not close his right little finger with his right ring finger.  
The DRO noted gap of approximately 1 inch between these 
fingers at the distal end.  The veteran noted that he worked 
as a mechanic and had good hand strength, but with repetitive 
use he began to lose some strength in this hand.  He also 
related that during the winter months he had an occasional 
"sensation of a hot poker" in the area of the fracture.  He 
related that he had been told that he did not have carpal 
tunnel syndrome, but that he had arthritis in the joint 
nearest the fracture.  

Under the applicable rating criteria, entitlement to an 
initial compensable evaluation must be denied.  Diagnostic 
Codes 5227 and 5230 do not provide for a compensable 
evaluation.  Accordingly, even though there is some 
limitation of motion of the little finger a compensable 
evaluation cannot be assigned.  There is obviously no 
ankylosis, as evidenced by the fact that the veteran remains 
able to move this finger and grip.  Similarly, although there 
is no X-ray evidence of arthritis, Diagnostic Code 5003 
cannot provide a compensable evaluation because this 
disability does not involve a major joint or multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities.  See 38 C.F.R. § 4.45(f).  
It involves only the fifth metacarpal.  Accordingly, the 
claim must be denied.

The Board notes that in his Substantive Appeal, the veteran 
stated that there was functional impairment that directly 
affected his ability to remain gainfully employed.  See 
Barringer v. Peake, 22 Vet. App. 242(2008).  As to whether 
the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected disability at issue is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Further, the evidence does not reflect that the veteran' 
service-connected right finger disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran has never been hospitalized for this condition 
and he remains employed as a mechanic, as shown in several 
personal statements from his co-workers dated in October 
2008.  Hence, consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability 
resulting from disease or injury incurred in or aggravated by 
ACDUTRA or for disability resulting from injury - but not 
disease - incurred or aggravated during INACDUTRA.  38 
U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The 
presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 
477.  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Service connection on a presumptive basis is not available 
where the service performed is ACDUTRA or INACDUTRA.  
Biggins, 1 Vet. App. at 476-78.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back

Medical records from the veteran's period of active duty 
include an April 1978 service treatment record that notes a 
complaint of pain in the left rectus abdominus, with mild 
tightness noted in this area.  A muscle strain was assessed.  
An October 1978 notes a complaint of hernia for three months.  
At this time the veteran stated that he had a hernia that was 
"bothering him on both sides."  Examination was negative 
for hernia and a probable muscle strain was diagnosed.  

The veteran's service treatment records contain one notation 
regarding low back pain.  A health record dated in December 
1978 notes a complaint of low back pain after someone fell on 
the veteran.  Examination showed decreased range of motion 
and some tenderness in the mid-back muscles, but no pinpoint 
pain, curvature or herniated nucleus pulposis.  A muscle 
strain was assessed.  

In March 1985 the veteran presented for sick call complaining 
of abdominal cramping with nausea.  The abdomen was tender to 
palpation inferior and slightly lateral to the right side of 
the umbilicus.  Abdominal pain-possible gastroenteritis vs. 
muscle strain was assessed.  

The veteran's separation examination, dated in November 1988, 
notes a normal spine and musculoskeletal system.  No 
pertinent defects or diagnoses were noted.  

The veteran's National Guard records include a March 1993 
Medical Prescreening form on which the veteran answered 
"no" to having any physical impairments.  The report of a 
March 1993 medical examination for enlistment into the 
National Guard noted normal clinical evaluations of the spine 
and lower extremities.  On the Medical History portion of the 
examination, the veteran answered "no" to recurrent back 
pain, knee or joint problems.  No pertinent defects or 
diagnoses were noted.  

An April 1997 Annual Medical Certificate included the 
veteran's report that he had no current medical problems.  
Physical examination noted intermittent low back pain, 
secondary to herniated lumbar disc.  A May 1997 Annual 
Medical Certificate included the veteran's report of a 
ruptured disc.  The physician signed the form, noting that 
the veteran was fully fit.  

A June 1999 Reenlistment examination and Report of Medical 
History included a normal clinical evaluation of the spine 
and knees.  The veteran answered "no" to having recurrent 
back pain, trick or "locked" knee or joint deformity.  No 
pertinent defects or diagnoses were noted.  

A February 2000 Annual Medial Certificate included the 
veteran's report of left knee and low back problems.  The 
examining physician noted that the veteran had undergone 
arthroscopic surgery in October and had low back problems.  

A February 2001 Annual Medial Certificate noted a diagnosis 
of degenerative joint disease, lumbar spine.  

A November 2001 Annual Medial Certificate noted diagnoses of 
degenerative joint disease of the lumbar spine, with 
bilateral knee problems.

Private treatment records include a September 1994 record 
from Churchill Community Hospital.  At the time, the veteran 
presented complaining of pain in his back with tingling down 
the left leg.  The veteran apparently offered a history of a 
ruptured or herniated disc.  Degenerative disc disease of the 
lumbar spine, by history, was assessed.  A July 1995 note 
from this facility also notes a musculoligamentous strain of 
the lumbosacral spine following a workplace injury as well as 
probable herniated nucleus pulposis and radiculopathy.  A 
June 1997 note documents another workplace injury to the 
veteran's back and resultant diagnosis of irritation of the 
herniated disc.  January and February 1999 notes show another 
workplace injury and diagnosis of acute lumbosacral strain 
secondary to lifting. 

A February 1999 MRI report from a private physician notes a 
diagnosis of very small protrusions of disc material at the 
L4-5 and L5-S1 levels as well as degenerative facet joint 
disease involving the lower lumbar levels.  

An April 1999 note from the Churchill Community Hospital also 
notes degenerative disc disease.  A September 2000 note shows 
diagnosis of acute back pain at this time.  An October 2001 
note documents a complaint of back pain following an injury 
at work.  

An October 2000 private treatment note documents a strain of 
the back incurred at the veteran's place of employment a week 
prior.  Examination resulted in an impression of annular or 
acute lumbar strain, now virtually resolved.  

In December 2003 the veteran was provided a VA examination to 
address this claim.  The veteran offered a history and stated 
that his back had bothered him since boot camp and that he 
had always been given a diagnosis of a back strain, but was 
not diagnosed as having degenerative disc disease until 1993, 
when he was working as a civil contractor at an air base.  X-
rays at this time showed minimal degenerative arthritis at L5 
and minimal narrowing at L5-S1 without associated sclerosis, 
which the examiner could not rule out as a congenital variant 
versus very minimal degenerative disc disease.  At the time 
of the examination the veteran was off from work due to a 
right knee disability.  Examination of the back showed 
tenderness along the paralumbrical muscles without a great 
amount of spasm.  The examiner concluded that this disorder 
did not seem to be related to his previous military service.  

The veteran submitted numerous statements in support of his 
claim.  In a January 2003 statement, he reported that the 
conditions for which he is seeking service connection began 
and were treated while he was on active duty from 1978 to 
1988.  He reported that he was treated for his back one time 
during the Reserves, but most of his treatment during 
Reserves was with civilian physicians.  

The veteran submitted an undated personal statement from his 
mother in which she stated that she lived with the veteran 
from 1982 to 1985, during which time she noted that the 
veteran was having back trouble.  She recalled a time in 1983 
when she took the veteran to the hospital, at which time he 
was diagnosed as having a hernia.  She related that she 
remembered that the hernia was in fact "lower back 
troubles."

At a November 2004 DRO conference, the veteran explained that 
he initially believed that hernias had caused him back pain 
from 1982 to 1985 and that the pain in his low back that he 
was currently experiencing was exactly the same as the pain 
he felt in service.  He believed that this indicated that his 
low back problems stemmed from service.

Service connection on a presumptive basis cannot be granted.  
The earliest clinical evidence showing a diagnosis of 
degenerative changes in the low back, i.e. arthritis, appears 
in September 1994 private treatment note.  This is more than 
one year after separation from active duty.  

Service connection is not warranted on a direct basis.  The 
veteran did not directly incur his currently diagnosed low 
back disability in active service.  There is one notation of 
back pain in active service that resulted in a diagnosis of a 
muscle strain.  Following this diagnosis, the service 
treatment records are silent with respect to any low back 
disorder and his separation examination showed a normal spine 
and musculoskeletal system.  

There is no competent medical evidence that links his current 
back complaints to active service.  VA examination did not 
result in the impression that any diagnosed low back 
disability was attributable to service and there is no 
otherwise competent evidence attributing this disorder to the 
veteran's period of active service.  The Board notes the 
veteran's contention and his mother's letter that indicate 
that the suspected in-service hernia was in fact the genesis 
of his currently diagnosed low back disorder, but finds that 
the competent medical evidence weighs against these lay 
assertions.  Similarly, although the veteran has reported 
having similar pain in his back as when a hernia was 
suspected in service, this is not sufficient to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the veteran's service treatment 
records show complaints of abdominal pain in relation to the 
suspected hernia, not low back pain as the veteran claims.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The veteran had a 
single low back strain in service and the lengthy period of 
time between this diagnosis and post-service treatment speaks 
against attribution of any currently diagnosed disorder to 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  For these reasons, the claim must be denied.

While there is evidence in the Reserve medical records that 
the veteran was experiencing low back problems during the 
time he was on Reserve duty, there is no indication in those 
records that his current low back condition was incurred 
while he was on ACDUTRA.  In fact, the veteran has stated 
that his back problems began during active duty service.  
Finally, service connection for the low back condition 
(degenerative joint disease or arthritis) on a presumptive 
basis is not available for the veteran's ACDUTRA service.  
Biggins, 1 Vet. App. at 476-78.    

Left Knee

The veteran's service treatment records for his period of 
active duty service are silent with respect to any left knee 
injuries or diagnosis of a left knee disability.  The 
November 1988 separation examination noted a normal spine and 
musculoskeletal system.  No pertinent defects or diagnoses 
were noted.  

The report of a March 1993 medical examination for enlistment 
into the National Guard noted normal clinical evaluation of 
the lower extremities.  No pertinent defects or diagnoses 
were noted.  

A June 1999 Reenlistment examination and Report of Medical 
History included a normal clinical evaluation of the knees.  
The veteran answered "no" to having trick or "locked" knee 
or joint deformity.  No pertinent defects or diagnoses were 
noted.  


A February 2000 Annual Medial Certificate included the 
veteran's report of left knee problems.  The examining 
physician noted that the veteran had undergone arthroscopic 
surgery in October.  

A November 2001 Annual Medial Certificate noted a diagnosis 
bilateral knee problems.

A July 1999 private treatment record notes that the veteran 
presented complaining of pain with weight bearing in the left 
knee following a workplace fall that occurred when the 
veteran slipped on soapy water while washing a plane.  The 
assessment was left knee pain and his leg was put in an 
immobilizer.  In September 1999, the veteran was diagnosed as 
having a tear of the medial meniscus of the left knee.  He 
was treated with arthroscopy at that time.  

VA examination in December 2003 resulted in a diagnosis of 
status post arthroscopy of the left knee.  At the time, the 
veteran reported that he twisted his knee when coming off a 
helicopter and reported the history of workplace injury, as 
outlined above.  The examiner concluded that the veteran's 
current knee was not related to service.  

At his December 2004 DRO conference, the veteran and his 
representative clarified this claim.  They explained that the 
claim was for left knee injury/condition as secondary to a 
low back disability.  The veteran described his post-service 
injury to the knee.  He related that he was then working at 
an air station servicing helicopters and that while 
performing an inspection his back gave out and resulted in 
him injuring his left knee. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  

In view of the Board's decision denying service connection 
for a back disability as noted above, there is no legal basis 
for granting service connection for a left knee condition as 
secondary to a back disability.  Where, as here, service 
connection for the primary disability has been denied, the 
veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  
Under these circumstances, the Board must deny that aspect of 
the claim for secondary service connection for a left knee 
disability as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

Entitlement to service connection for a left knee disability 
is not warranted on a direct basis.  There is no evidence of 
a left knee disability during the veteran's period of active 
duty service, no competent evidence that he incurred a left 
knee injury during his period of ACTDUTRA and no competent 
evidence attributing his left knee disability to service.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of boxer's fracture, right (dominant) fifth (little 
finger) metacarpal is denied.

Entitlement to service connection for lumbosacral spine disc 
disease L3 to S1 (claimed as a low back condition) is denied.

Entitlement to service connection for status post left 
partial medical meniscectomy (claimed as left knee condition 
status post surgery), to include as secondary to lumbosacral 
spine disc disease L3 to S1 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


